      Case 2:21-cv-00395-JCM-VCF Document 8 Filed 04/07/21 Page 1 of 2



 1
     Kevin S. Sinclair, State Bar Number 12277
 2     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 3   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 4   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
 5
     Attorneys for Defendant
 6   NORTH AMERICAN TITLE INSURANCE COMPANY
 7   DESIGNATED LOCAL COUNSEL FOR SERVICE
     PER L.R. IA 11-1(b)
 8
     Gary L. Compton, State Bar No. 1652
 9   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
10
                                 UNITED STATES DISTRICT COURT
11
                                            DISTRICT OF NEVADA
12
       BANK OF NEW YORK MELLON,                          Case No.: 2:21-cv-00395-JCM-VCF
13
                              Plaintiff,                 STIPULATION TO STAY CASE
14
                      vs.
15
       NORTH AMERICAN TITLE INSURANCE
16     COMPANY,
17                            Defendant.
18

19           Defendant North American Title Insurance Company (“NATIC”), on the one hand, and
20   plaintiff Bank of New York Mellon (“BONY”), on the other hand, hereby stipulate and agree as
21   follows:
22           This is one of many actions pending before the Nevada state and federal courts involving a
23   Lender’s alleged entitlement to coverage under a title insurance policy following an HOA
24   foreclosure sale. BONY filed this specific action in Nevada’s Eighth District Court on March 8,
25   2021;
26           NATIC removed this case to the United States District Court on March 10, 2021.
27   The parties have since engaged with one another about the possibility of settling this and other
28   similarly situated matters involving these specific parties. Due to the number of claims involved,

                                                      1
                                           STIPULATION TO STAY CASE
      Case 2:21-cv-00395-JCM-VCF Document 8 Filed 04/07/21 Page 2 of 2



 1   the parties anticipate it may take several months to complete negotiations. In order to preserve
 2   resources during this process, the parties stipulate and agree that this matter should be stayed.
 3          NOW THEREFORE, BONY and NATIC hereby STIPULATE and AGREE as follows:
 4          1. This action shall be STAYED;
 5          2. Either Party may move to lift this stay at any time.
 6          3. The Parties shall provide the District Court with a joint status update regarding the
 7              status of their settlement negotiations ninety (90) days after entry of the order on this
 8              stipulation.
 9          4. In the event this matter does not settle, the parties will submit a proposed scheduling
10              order to the Court.
11

12
     Dated: April 5, 2021                           SINCLAIR BRAUN LLP
13

14
                                                    By:    /s/-Kevin S. Sinclair
15                                                        KEVIN S. SINCLAIR
                                                          Attorneys for Defendant
16                                                        NORTH AMERICAN TITLE INSURANCE
                                                          COMPANY
17
     Dated: April 5, 2021                           WRIGHT, FINLAY & ZAK, LLP
18

19                                                  By:    /s/-Darren T. Brenner
                                                          DARREN T. BRENNER
20
                                                          Attorneys for Plaintiff
                                                          BANK OF NEW YORK MELLON
21

22   IT IS SO ORDERED.

23          Dated this
                  April_____ day of _____________, 2021.
                        7, 2021.

24                                                  __________________________________________
                                                    JAMES C. MAHAN
25                                                  UNITED STATES DISTRICT JUDGE
26

27

28

                                                   2
                                        STIPULATION TO STAY CASE
